                     Case 6:20-cv-00725-ADA Document 35 Filed 01/04/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Western District
                                             __________ District of
                                                                 of Texas
                                                                    __________


               WSOU INVESTMENTS, LLC                           )
                             Plaintiff                         )
                                v.                             )      Case No. 6:20-cv-00725-ADA
   HEWLETT PACKARD ENTERPRISE COMPANY                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Hewlett Packard Enterprise Company                                                                   .


Date:          01/04/2021                                                               /s/ Callie C. Butcher
                                                                                         Attorney’s signature


                                                                            Callie C. Butcher, Texas Bar No. 24092203
                                                                                     Printed name and bar number
                                                                                       Sidley Austin LLP
                                                                                2021 McKinney Avenue, Suite 2000
                                                                                      Dallas, Texas 75201

                                                                                               Address

                                                                                       cbutcher@sidley.com
                                                                                            E-mail address

                                                                                          (214) 981-3300
                                                                                          Telephone number

                                                                                          (214) 981-3400
                                                                                             FAX number
